GARY M. GAERTNER, Judge.
Appellant, the State of Missouri (the “state”), appeals the order of the Circuit Court of Franklin County, granting respondent’s, Kenneth W. Kelley (“defendant”), motions to suppress evidence and statements. Defendant was originally charged by information with one count of the class C felony of possession of a controlled substance, RSMo section 195.202 (1994), and one count of the *940class D felony of unlawful use of a weapon, RSMo section 571.030.1(1) (Cum.Supp.1996). We reverse and remand for trial.
Subsequent to being charged, defendant filed a motion to suppress evidence and a motion to suppress statements. After a hearing on these motions, the motion court sustained both of these motions. Pursuant to RSMo section 547.200.1(3) and (4) (Cum. Supp.1997), the state appealed the trial court’s order. Defendant did not file a respondent’s brief. Rather, defendant filed a “Confession of Appeal”. This document read as follows: “COMES NOW [defendant], by counsel, and upon review of the evidentiary record herein confesses the appeal of the [state] in this cause, and consents that this matter may be remanded to the trial court for further proceedings.” Accordingly, we reverse the judgment of the motion court and remand for further proceedings.
HOFF, P.J., and RHODES RUSSELL, J., concur.